On Applications for Rehearing.
Williams, J.
On order of the Court, the applications of the Wayne County Stadium Authority and the County of Wayne for rehearing and purposes of clarification are considered and the same are hereby denied. The opinion heretofore rendered is reaffirmed without change. However, the following is added thereto for the purpose of clarification. Where the county is authorized under appropriate statute to be a "borrower” (unlike present Act 31) then the computation of the county’s indebtedness as a borrower would at any time equal the outstanding principal plus accrued payable interest.
T. M. Kavanagh, C. J., and Adams and Swain-son, JJ., concurred with Williams, J.